DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending in the application and examined herein.

Allowable Subject Matter
Claims 11-20 would be allowable if the double patenting rejection is overcome.

Response to Arguments
Applicant's arguments and amendments filed 12/21/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112 (pre-AIA ), first paragraph. The amended limitations of claims 9 and 19 are present in the disclosure of this application and the prior-filed applications, Application Nos. 12/612,533 (see Fig. 10) and 15/294,532 (see Fig. 10) and are therefore entitled to the benefit of the prior applications. 

Applicant’s amendments to the claims overcome the 35 U.S.C. 112 (pre-AIA ), second paragraph rejections. 

Kneringer is no longer applied to the claims since the limitation for which the reference was used has been removed from the claims. Therefore, Applicant’s arguments with respect to the prior art rejections are directed towards a combination of references that is no longer being applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,619,807 (“Kotzlowski”) in view of US Patent No. 4,626,399 (“Cohen”).

Regarding claim 1, Kotzlowski discloses (see Figs. 1, 3C) a method of removing, from a fusion power reactor, a tile (3) (Abstract), the method comprising steps of:
rotating the tile, which is installed in a locked orientation in a manifold channel of a first wall (1) of the fusion power reactor, until the tile is in an install/remove orientation (3:10-13, claim 2); and
lifting the tile away from the first wall of the fusion power reactor with the removal tool such that the tile completely removed from the manifold channel of the first wall of the fusion power reactor (2:62-63, claim 2).

Kotzlowski discloses a tile-support structure (4), but does not disclose that this structure is a tube.

Cohen teaches (see Fig. 1) a rotatable tile (10) for use in a fusion reactor comprising a tile-support tube attached to a back portion of the tile and which comprises a coolant channel (2:31-34, 3:49-51).



The combination of Kotzlowski-Cohen teaches grasping, with the removal tool, the tile-support tube (Kotzlowski, Fig. 1, 2:62-63; Cohen, Fig. 1; Cohen teaches a tile-support tube attached to the back of the tile and Kotzlowski further discloses removing the tile with a removal tool (8); by grasping the tile, Kotzlowski’s removal tool would also grasp the tile-support tube which is connected to the tile; the claim does not require that the tool directly grasp the tube). 

Regarding claims 2-3, Kotzlowski in view of Cohen teaches the method of claim 1. Although Kotzlowski does not disclose the direction of rotation, Kotzlowski does disclose rotating the tile in order to install or remove the tile (3:10-13, claim 2). A skilled artisan would recognize that there are only two directions in which an object may be rotated – clockwise or counter-clockwise – and would have therefore found it obvious to rotate the tile in a clockwise or counter-clockwise direction during installation or removal. 

Regarding claim 4, Kotzlowski in view of Cohen teaches the method of claim 1. Kotzlowski further discloses wherein a plasma-facing portion of the tile is manufactured from tungsten (W) (3:47-50; Kotzlowski teaches the tile may be made from tungsten, which includes the plasma-facing portion of the tile).

Regarding claim 8, Kotzlowski in view of Cohen teaches the method of claim 1 and further teaches wherein: 
the tile is one of a plurality of tiles (Kotzlowski, Fig. 1); 
the plurality of tiles comprises an additional tiles (Kotzlowski, Fig. 1), which comprises a tile-support tube, attached to a back portion of the additional tile (Cohen, Fig. 1);
the additional tile also comprises a coolant channel (Cohen, Fig. 1);
each tile of the plurality of tiles is individually rotatable and removable (Kotzlowski, 3:10-13, claim 2; see also Cohen, 2:31-34);
when the tile is in the locked orientation, the additional tile overlies at least a portion of the tile (Kotzlowski, Fig. 1); and
when the tile is in the install/remove orientation, the additional tile does not overlie any portion of the tile (Kotzlowski, Fig. 1, 3:10-13; once Kotzlowski’s tile is removed, the additional tile would not overlie any portion of the tile).
	
	A POSA would have been motivated to combine Kotzlowski and Cohen as discussed above regarding claim 1.

Regarding claim 9, Kotzlowski in view of Cohen teaches the method of claim 1. Cohen further teaches wherein: the coolant channel of the tile-support tube is configured to channel the coolant to and/or from the back portion of the tile (Fig. 1), and the tile comprises a hollow, extending along a plasma-facing surface of the tile (Fig. 2). A POSA would have been motivated to combine Kotzlowski and Cohen as discussed above regarding claim 1. 

Regarding claim 10, Kotzlowski in view of Cohen teaches the method of claim 1 and further teaches wherein the tile-support tube further comprises at least one guard vacuum region1 (Kotzlowski, Fig. 4, 2:38-40, 3:35-38; Cohen, Fig. 1; Kotzlowski discloses the first wall forms a vacuum vessel and further discloses gas or liquid circulates through ducts 2 below the tiles; therefore, in the combination of Kotzlowski-Cohen, the tile-support tube attached to the back portion of the tile, as taught by Cohen, forms a separate volume that is located between a first volume having a first pressure (the vacuum region) and a second volume having a second pressure (the second duct), or a “guard vacuum region”). 

Claims 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotzlowski in view of Cohen further in view of “Materials challenges for ITER – Current status and future activities” (“Barabash”).

Regarding claims 5 and 7, Kotzlowski in view of Cohen teaches the method of claim 1. Although Kotzlowski discloses the tile may be made from austenitic chrome-nickel steels (3:47-50), neither Kotzlowski nor Cohen discloses or teaches wherein the back portion of the tile or the coolant channel is manufactured from ITER-grade stainless steel.

Barabash teaches ITER-grade stainless steel as the main structural material for a vacuum vessel and in-vessel components of a fusion reactor, and further explicitly teaches pipes in the first wall of the reactor may be made from ITER-grade stainless steel (pp. 23 (Table 1), 24). 

In re Leshin, 125 USPQ 416.  

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotzlowski in view of Cohen further in view of “PSI issues toward steady state plasmas in the HT-7 tokamak” (“Wan”) (citations refer to previously provided machine translation).

Regarding claim 6, Kotzlowski in view of Cohen teaches the method of claim 1, but does not teach wherein a surface of the back portion of the tile is coated with an electrically insulating material. 

Wan teaches coating the surface of a tile for use in a fusion reactor with silicon carbide which is an electrically insulating material (Abstract, p. 128 (“The SiC coatings for the limiter tile surface”); see also [0048] of the instant specification). 

A POSA would have been motivated to coat the tile surface of Kotzlowski-Cohen in view of the teachings of Wan because Wan teaches the silicon carbide coating is capable of oxygen gettering and lower hydrogen recycling (Wan, p. 128). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,593,432 (“the ’432 patent”) and US Patent No. 9,472,309 (“the ’309 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are substantially similar to the limitations recited in the claims of the prior issued patents. The claims of the prior issued patents anticipate the instant application claims. For example, instant application claim 1 differs from claim 1 of the ’432 patent and claim 1 of the ’309 patent because the prior issued patents recite the at least one coolant channel is perpendicular to the back portion of the tile. However, these claims of the prior issued patents are a “species” of the generic invention of instant application claim 1. It has been held that a generic claim is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “guard vacuum region” is being interpreted as defined in the Specification ([0056]) to mean a separate volume that is located between two volumes having different pressures.